This matter is pending before the court upon the filing by relator, disciplinary counsel, of a request for an interim remedial suspension. Respondent filed an affidavit opposing relator’s motion for an immediate interim remedial suspension. On December 1, 2014, respondent filed a motion to remove from public access exhibits 1 through 21 attached to respondent’s affidavit. On December 4, 2014, relator filed a response to respondent’s motion.
Upon consideration thereof, it is ordered by this court that respondent’s motion to remove exhibits 1 thi’ough 21 from public access is denied.